Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
New corrected drawings 9/30/2021 are accepted.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Frank T. Carrol, Attorney for Applicants, on 10/8/2021.
The application has been amended as follows: 

In Claim 1, step e):
The entire language of step e) is replaced with the following language: 
e) raising an alarm for maintenance when an anomaly is detected in a real-time and predicted for a future time, wherein the prediction is based on a machine-learning algorithm.

Response to Amendment
The action is responsive to the Amendment filed on 9/30/2021.  
Claims 1-8 are pending.  Claims 1, 3, 5, 6, and 7 have been amended.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 9/30/2021, with respect to rejections under the 35 USC 112 have been fully considered and are persuasive in view of the amendments.  The above rejections of Claims 1-8 has been withdrawn. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-8 are allowed.
Claim 1 is allowed because the closest prior art, Schultz, Woolever, Lill, Driussi, 
Maturana, Edie, Hartzsch, Hendrickson, and Blevins, either singularly or in combination, fail to anticipate or render obvious a machine learning method for predictive maintenance of a dryer comprising c) determining an anomaly in the operation of at least one of the process blower, cassette motor and regeneration blower through at least one of a back pressure and a fault associated with the at least one of the process blower, the cassette motor and the regeneration blower, wherein the anomaly in the operation of the at least one of the process blower, cassette motor and regeneration blower is determined based on at least one of a vibration and magnetic field of the at 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863